Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

NO REJOINDER
Withdrawn method claims 19-36 were considered for rejoinder however since they do not require all the limitations of the allowable product claims they have NOT been rejoined.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 19-36 are cancelled.
This application is in condition for allowance except for the presence of claims 19-23 directed to a package substrate, non-elected without traverse and claims 24-36 directed to a method, non-elected without traverse.  Accordingly, claims 19-36 have been cancelled. 

STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-2 and 5-18 are allowed. 
The following is an examiner's statement of reasons for allowance. No prior art was found that neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  
The closest prior art appears to be Shido (previously cited) which teaches an analogous semiconductor device assembly including (see examiner annotated figure 2, below)  a package substrate (D) having a first portion with a first surface (A) and a second surface (B, right) opposite the first surface of the first portion, the second surface extending to a second portion of the substrate (B,left), 

    PNG
    media_image1.png
    473
    815
    media_image1.png
    Greyscale

the second portion of the substrate having a third surface (C) opposite the second surface, the third surface configured to connect to a semiconductor device package (GPU); at least one first 
Shido does not specifically disclose or suggest the element/step of “wherein the third surface comprises a plurality of vias, wherein each of the plurality of vias is through a core layer in the package substrate, the vias exposing a portion of a conductive layer in the package substrate.”, as recited by the independent claims, in combination with the other elements/steps of the claim. No prior art was found that taught this novel method/device.
Upon completing an updated prior art search and considering the combination of limitations as presented as a whole for the claims, the features highlighted above are considered an improvement over the prior art and have not been found to be anticipated or rendered obvious by a combination of prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMI VALENTINE MILLER/
Primary Examiner, Art Unit 2894





/JVM/